DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“image data receiver” “error handling module” “image processing unit” “external source” of independent Claim 1 and corresponding claims 2-14 depending therefrom.
“error detection module” of dependent claim 10 and corresponding claim 11 depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12-15, 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wada et al (US 2019/0260958).
With respect to Claims 1, 15, and 22: An image processing device, comprising: [Wada (Figure 3, abstract, para 0053, and 0066) has disclosed an image processing device having supplied input image data (items 100 and 240, para 0053), memory, display, processing device, and associated software (par 0066 and 0086) for performing the disclosed method.]
an image data receiver that is configured to receive an image data frame from an external source; [Wada (Fig 3 items 240 and 100) has disclosed the external supply and reception of image data.]
an error handling module [Wada (para 0065) has disclosed an image processing unit for performing the disclosed operations.] that is communicatively coupled to receive the image data frame from the image data receiver and [Wada (para 0062) has disclosed the determination of missing pixel data relative to the size of as provided by the payload data (para 0047). Image data having been received by items 240 and 100 of the image data processing system of Wada.]
that is configured to perform an error concealment operation on the received image data frame in response to determining that a first frame size of the image data frame at the error handling module is erroneous, [Wada (para 0065-0066) has disclosed performing error concealment processing that is the correction of missing pixel data (interpolation – para 0068 and 0085) of the image data upon determination that (para 0096-0098) pixel data of the frame’s line is missing (para 0068 and 0085).  Wherein the frame size of Wada is erroneous with respect to the resolution based on the known resolution of image data and pixel data of said image being less than that of the known resolution of the image data as received with the information of said image data (see payload information para 0047 of WADA).]
wherein the error handling module determines that the first frame size of the image data frame is erroneous based on at least one frame synchronization [Interpolation and determination of missing pixel data is based at least on synchronization signal that is a line number (para 0047) and number of pixels of said lines of image data (resolution – para 0047) and error detection code (para 0047) of the synchronization signal.] signal associated with the image data frame; and [Determination that the size of input image data frame is missing a pixel data, hence a determination that the number of pixels having pixel data is not of a particular size based on the setting information (para 0093-0094 and item 267, Fig 4).]
an image processing unit that is communicatively coupled to receive from the error handling module, [Wada (para 0089) image processing unit and control unit read and process input image data to performing the error handling and corresponding correction/concealment operation (para 0089-0092 and 0097).]
the image data frame on which the error concealment operation has been performed, [Wada (para 0068) image data that the error correction (interpolation processing) has been performed is output to be displayed by the projection system]
wherein the image processing unit is configured to perform an image processing operation on the received image data frame. [Received corrected image data is then at least further image processed by dividing said data from display (para 0102 and 0106).]

With respect to Claims 12 and 21: The image processing device according to claim 1, wherein
the error handling module is further configured to interrupt a host processor in response to determining that the first frame size of the image data frame is erroneous. [Wada (Fig 6 and para 0113-0121) the process of interpolation to correct missing pixels interrupts the further processing for display of the image data until (see loop of steps S5 through S9 of Fig 6) until all image information is recurved and corrected.]

With respect to Claim 13: The image processing device according to claim 12, wherein
the error handling module is further configured to perform the error concealment operation for each of a plurality of lines of the image data frame, one line at a time. [Wada (Fig 6 and para 0113-0121) the process of interpolation to correct missing pixels interrupts the further processing for display of the image data until (see loop of steps S5 through S9 of Fig 6) until all image information is recurved and corrected. Wherein each pixel of a line for correction is processed for correction with respect to each adjacent line (Fig 4) of the image signal data.]

With respect to Claim 14: The image processing device according to claim 13, wherein
the error handling module is further configured to report error information to the host processor, wherein the error information includes at least one of error location information and frame confidence value information. [Wada (para 0021).]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 2019/0260958) as applied to at least claim 1 above, in view of the teachings of Chao (US 8000552) .

With respect to Claim 9: The image processing device according to claim 1, wherein [Wada (abstract and Figure 1) has disclosed the processing of each input image data received (Wada: Fig 6 and para 0111) by the projector 200 from the image supply device 100. Wada has not further disclosed that a sequence of image data are received from an image supply for display by said projection display device. Hence Wada has not disclosed the below claim limitations requiring the reception and correction of a continuous stream of image data including a second frame.]
the image data receiver is configured to receive a continuous stream of image data frames from the external source, and [Chao (abstract, Fig 2, Fig 5, col 2 lines 40-55, col 3 lines 1-20) has disclosed the reception and processing of each frame of a video image data based on a determination that an error in frame size with respect to the reference size of the display is found. Then based on a determination that an error in size has occurred, the correction of each line of each respective frame of the input video image data from each video image data requiring size/error correction.]
wherein the error handling module is configured to perform the error concealment operation for each received image data frame of the continuous stream [Chao (Fig 5 and the above discussion) has disclosed the processing of at least an image such that error concealment is performed, but not the processing of a continuous stream of images.]
in response to determining that a corresponding first frame size of the received image data frame is erroneous. [Chao (Fig 5 and above discussion) has disclosed the determination that an image frame size is erroneous with respect to missing pixel data.]
[Wada and Chao are analogous art of image data processing to correct pixel data such that the number of pixels meets requirements by performing a pixel data error correction that corrects the size of the image data by interpolation of pixel data. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the single image frame processing method exampled by Wada to perform the image processing for each of a sequence of video image data such as is disclosed by the teachings of Chao such that the process of Wada is performed for each of a sequence of video image data as disclosed by Chao. The motivation for combining would have been to at least try to correct and display each frame of a sequence of frames using the method of Chao using a known process of reiterating image processing of single frame for each of a sequence of frames as evidenced by the teachings of Chao. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Chao and Wada to achieve the limitations of the presently claimed invention.]

With respect to Claim 10: The image processing device according to claim 1, further comprising
an error detection module that is communicatively coupled between the image data receiver and the error handling module, [Wada, Fig 3 and 6, wherein the image error detection and handling corresponding to the missing pixel data and interpolation processing steps are coupled (see bus and items 240 and 267) communicatively by the data bus, and the error detection (see Fig 6) step of the image processing unit is performed prior to the correction hence is coupled sequentially between the reception and interpolation/error-concealment processes.]
wherein the error detection module is configured to determine whether a second frame size of the image data frame received by the image data receiver is erroneous based on a reference size. [Based on the discussion of claims 1 and 9 the processing of each of a first and second frame is based on the comparison of the frame data with synchronization reference image information providing setting information such as the resolution (number of pixels) of each of said image data. Furthermore, said process of Wada is performed for each of a sequence of a first, second, and so on image frame based on the teachings of Wada in view of Chao as discussed with respect to claim 9.]

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 2019/0260958) and Chao (US 8000552) as applied to at least claim 10 above, in view of the teachings of Namie et al (US 2006/0013499).

With respect to Claim 11: The image processing device according to claim 10, wherein the error detection module is further configured to: [Wada in view of Chao have disclosed performing the processing of error detection and correction corresponding to missing pixel data for each pixel of a plurality of pixel data for each image signal (Fig 6 para 0111 of Wada) of a sequence of image signals (teachings of Chao).  Wada in view of Chao have not further disclosed nor suggested the following claim limitations requiring “determine whether the second frame size of the image data frame is larger than the reference size; and discard extra pixel data of one or more lines of the image data frame so that the second frame size becomes equal to the reference size”.]
determine whether the second frame size of the image data frame is larger than the reference size; and [Namie (abstract, para 0085-0088 and 0093) has disclosed discarding pixel data of extra pixels when a frame size of the image data in the input stream of video image data is larger than a reference frame size that is the output resolution of the display device. Namie has disclosed a solution to the problem of video image streaming of increased sized image data of a video stream, wherein video image data is reduced in size by discarding of pixel data of corresponding images of the stream of video image data that are larger than a selected reference image size.]
discard extra pixel data of one or more lines of the image data frame so that the second frame size becomes equal to the reference size. [Namie (para 0093).]
[Namie and Wada in view of Chao are analogous art of video image data processing, wherein a received input video stream is resized and displayed on a device having some resolution (Wada – para 0065).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modifying the non-specific image resolution conversion process of Wada in view of Chao with the known process of image resolution conversion to meet the needs of the output display device as required by each reference by including a step of discarding pixel data when resolution of the input data is greater than that of the target/reference frame size of the display device as disclosed by Namie. The motivation for combining would have been to solve the known problem of image resolution conversion of Wada in view of Chao using a known process for solving the problem of image resolution conversion as disclosed by the teaching of Namie.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Namie with Wada in view of Chao to achieve the limitations of the present claim.]

With respect to Claim 19: The image processing method according to claim 15, further comprising
determining whether a second frame size of the image data frame is erroneous based on a reference size, wherein [As per the discussion of Wada in view of Chao and Namie in the discussion of claims 10-11 above: The determination and comparison of frame size to a reference frame size to determine whether to perform resolution conversion has been disclosed.]
the second frame size of the image data frame is measured at a first module [Wada – frame size is determined based on payload data (para 0047, Fig 1 and 3 item 100 and 121).] of an image processing device that is upstream of a second module of the image processing device that performs the error concealment operation. [Wada – interpolation for concealment of error is (para 0068, Fig 3 item 256 and 257) performed after image data such as a first, second, and so on image frame (Chao of Wada in view of Chao).]

Claims 7, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 2019/0260958) as applied to at least claims 1 and 13 above, in view of the teachings of Jeon et al (US 2008/0310746).

With respect to Claims 7 and 18: The image processing device according to claim 1, wherein
the error handling module is further configured to detect a frame sync signal protocol violation [The determination of missing pixel data from the error code and resolution information (para 0047) of the synchronization signal of the image data, wherein the missing pixel data is a violation of the protocol that is the set number of information of the image signal.] for the image data frame based on the at least one frame synchronization signal, and [Wada (para 0047) has disclosed a line by line synchronization of the image data including information of the end of each pixel and the horizontal blanking signal, the configuration, number of pixels (resolution, and starting and ending period) of the image signal data. Hence, comprises at least a vertical and/or horizontal synchronization signal detailing the beginning and end of the reception of pixel data of respective lines of image data (para 0044 and 0047) corresponding to the presently claimed VS/VE or HS/HE of the presently claimed invention. However, Wada has not further disclosed that the frame synchronization further comprises each of a VS (vertical start), VE (Vertical end), HS (horizontal start), and HE (horizontal end) as presently claimed.]
wherein the at least one frame synchronization signal comprises [Wada has disclosed a VS signal or HS signal that are inherently active to a corresponding first pixel of corresponding lines (para 0044 and 0047 of Wada) and frames as they are received by the system “error handling module” for processing as disclosed by Wada.]
a VS signal that is active while receiving data of a first pixel of the image data frame by the error handling module, [Jeon (abstract, para 0018, 0029, and 0059) has disclosed the transfer and reception of a signal including frames of image data for processing, wherein in order to transfer the image signal a frame synchronization signal is transferred with each frame and indication a vertical synchronization indicating the start and end of each frame, and a horizontal synchronizing signal indicating the start and end of each line. Hence a VS and VE (vertical start and vertical end – para 0059 of Jeon) and a HS and HE (horizontal start and horizontal end – para 0059 of Jeon) signal are submitted with the image data signal such that the received and transmitted signal can be interpreted to determine only the active image region of the received and transmitted data (para 0028 of Jeon).]
a VE signal that is active while receiving data of a last pixel of the image data frame by the error handling module, [VS and VE (vertical start and vertical end – para 0059 of Jeon).]
an HS signal that is active while receiving data of a first pixel of each of a plurality of lines of the image data frame by the error handling module, and [HS and HE (horizontal start and horizontal end – para 0059 of Jeon).]
an HE signal that is active while receiving data of a last pixel of each of the plurality of lines of the image data frame by the error handling module. [HS and HE (horizontal start and horizontal end – para 0059 of Jeon).]
[Jeon and Wada are analogous art of image data processing, wherein image data is received and processed based at least on a received frame synchronization signal having indications of a horizontal and vertical synchronization.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame synchronization signal of Wada to further incorporate corresponding VS, VE, HS, and HE (vertical start, vertical end, horizontal start, and horizontal end) components with the frame synchronization signal as disclosed by Jeon to perform the expected result of identifying the start and end of lines and the image frame being processed.  The motivation for combining would have been to accurately communicate the corresponding image region in the transmitted and received image data as disclosed by Jeon, such that only the active image region of the received image signal is further processed (para 0028 of Jeon). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Jeon and Wada to obtain the currently presented set of claim limitations. Wada, of Wada in view of Jeon has disclosed the reception and processing of the image signal by the error handling module, wherein the received imager signal of Wada is modified by the frame synchronization signal of Jeon such that the start and end of the corresponding vertical and horizontal components of the image signal are identified (line and frame correspond to the vertical and horizontal components as detailed in the above discussion).]

With respect to Claim 8: The image processing device according to claim 7, wherein
the error handling module is further configured to interrupt a host processor in response to detecting the frame sync signal protocol violation for the image data frame. [Wada (Fig 6 and para 0113-0121) the process of interpolation to correct missing pixels interrupts the further processing for display of the image data until (see loop of steps S5 through S9 of Fig 6) until all image information is recurved and corrected.]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 2019/0260958), Chao (US 8000552), and Namie et al (US 2006/0013499) as applied to at least claim 11 and 19 above, in view of the teachings of Yu et al (US 2008/0069470).

With respect to Claim 20: The image processing method according to claim 19, further comprising:
determining whether the second frame size of the image data frame is larger than the reference size; [As per the discussion of Wada in view of Chao and Namie in the discussion of claims 10-11 above: The determination and comparison of frame size to a reference frame size to determine whether to perform resolution conversion has been disclosed.]
[The steps of discarding and interpolation that is the error concealment processing of Wada are performed by the image processing unit (item 257, para 0065-0068 and para 0047). The process of Wada in view of Chao and Namie discloses performing the resolution conversion at the time of display (hence after the image processing that is the error concealment as would be performed by the “second module” of the present claim), wherein the present claim limitations require the transmitting of the discarded “resolution converted” image pixel data to the error correction process (“second module” of the present claim). Hence Wada in view of Chao and Namie do not disclose the below claim limitations.]
discarding, at the first module, extra pixel data of one or more lines of the image data frame so that the second frame size becomes equal to the reference size ([Yu (para 0032) has disclosed performing resolution down-conversion (that is at least the discarding of pixel data) prior to further image processing (the first module of the claim occurs prior to the further processing, hence the down-conversion of Yu prior to further processing is akin to the performing of the discarding at the first module of the present set of claim limitations) to decrease the workload of the image processing system. Transmitting of the down-converted data has also been disclosed by Yu because the down-converted image data of Yu is transferred to a second set of processing steps of a “second-module” of the process of Yu for further processing.]); and transmitting the image data frame with the discarded extra pixel data to the second module. 
[Yu (para 0032) has disclosed performing resolution down-conversion (that is at least the discarding of pixel data) prior to further image processing (the first module of the claim occurs prior to the further processing, hence the down-conversion of Yu prior to further processing is akin to the performing of the discarding at the first module of the present set of claim limitations) to decrease the workload of the image processing system. Transmitting of the down-converted data has also been disclosed by Yu because the down-converted image data of Yu is transferred to a second set of processing steps of a “second-module” of the process of Yu for further processing. Yu and Wada in view of Chao and Namie are analogous art of video image data processing to display image data at a resolution of a display device. It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to perform the resolution conversion step of Wada in view of Chao and Namie prior to further image processing as disclosed by Yu to achieve the expected result of performing the further image processing such as error concealment of Wada in view of Chao and Namie on a resolution converted image data. The motivation for combining would have been to increase the speed of further image processing as disclosed by Yu by performing said further image processing on a reduced set of pixel image data.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Yu with Wada, Chao, and Namie to achieve the limitations of the presented claim.]




Allowable Subject Matter
Claims 2-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Each of claims 2-6 and 16-17 have additional claim limitations further requiring a steps of error concealment upon detection of a missing pixel based on discarding all pixel data of lines of said video image data corresponding to lines having missing pixel data, and the replacement of said pixel data with dummy data. Neither the known nor cited prior art when considered alone or in combination have further disclosed these claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato et al (US 2004/0047641) has disclosed a method of determining the size of incoming image data and resizing the image data to meet the requirements of the printing apparatus and corresponding print job.
Kang (US 2021/0201445) has disclosed an adaptive image cropping, wherein an image is cropped to a target size and the cropped portion is selected based on an evaluation of the results of a plurality of cropping operations of said image.
Smith et al (US 2005/0254509)
Kumwilaisak W, Kuo CC. (“Spatial error concealment with sequence-aligned texture modeling and adaptive directional recovery”) has disclosed a method of image video pixel recovery for detected missing pixel data. The process including determination of missing/lost pixel regions and a recovery process of the pixel data. This reference further includes an overview of known methods of error concealment in the background section of said reference.
Yong et al (US 2010/0177246) has disclosed a method of adaptively adjusting video image frame resolution of selected frames of a video image sequence such that selected video image frames are converted by down sampling to a pre-determined resolution.
Gao et al (US 2020/0396460) has disclosed a method of adaptive video decoding and decoding, wherein target frame resolutions are met by interpolation or down sampling video image data to a target resolution.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                     /NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666